Dismissed and Memorandum Opinion filed December 12, 2013




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00610-CV

                          TROY BROWN, Appellant
                                        V.
       PALLETIZED TRUCKING, INC. AND SAIA, INC., Appellees

                   On Appeal from the 113th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2012-30947B

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed June 3, 2013. The clerk’s record
was filed August 7, 2013. No reporter’s record was taken. No brief was filed.

      On October 17, 2013, this court issued an order stating that unless appellant
submitted a brief, together with a motion reasonably explaining why the brief was
late, on or before November 18, 2013, the court would dismiss the appeal for want
of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                                         PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Wise.




                                         2